Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 9, 2019                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  160207(47)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  ALLEN PARK RETIREES ASSOCIATION,                                                                    Elizabeth T. Clement
  INC., and RUSSELL PILLAR, on behalf of                                                              Megan K. Cavanagh,
                                                                                                                       Justices
  himself and others similarly situated,
               Plaintiffs-Appellees,
                                                                   SC: 160207
  v                                                                COA: 341567
                                                                   Wayne CC: 14-003826-CZ
  CITY OF ALLEN PARK,
               Defendant-Appellant,
  and
  JOYCE A. PARKER,
             Defendant-Appellee.
  _____________________________________/

         On order of the Chief Justice, the motions of plaintiffs-appellees for immediate
  consideration and to extend the time for filing their answer are GRANTED. The answer
  will be accepted as timely filed if submitted on or before November 5, 2019.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 9, 2019

                                                                              Clerk